UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7197



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRUMAN SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:98-cr-00079-F-ALL)


Submitted: September 26, 2006              Decided: October 3, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Truman Scott, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Truman Scott appeals the district court’s order denying

his “Demand for Production of Statements and Reports.”             We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.                   United

States v. Scott, No. 7:98-cr-00079-F-ALL (E.D.N.C. May 9, 2006).

We   dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -